Exhibit 16.1 October 30, 2015 Office of the Chief Accountant Securities and Exchange Commission treet N.E. Washington, D.C. 20549-7561 Re: CRYPTOSIGN, Inc. Ladies and Gentlemen: We have read the Company's statements under Item 4.01(a) of its Current Report on Form 8-K, dated October 30, 2015, and we concur with the information shown therein. We confirm we had no disagreements with the Company on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure during the last three fiscal years ended June 30, 2015, which disagreements, if not resolved to our satisfaction, would have caused us to make a reference to the subject matter of the disagreements in connection with our reports. Sincerely, EKS&H LLLP
